PER CURIAM.
Lawrence J. Bernard appeals an order of the trial court dismissing with prejudice counts II, III and IV of his Third Amended Complaint. Having considered the appellant’s response to this Court’s sua sponte show cause order dated January 19, 2001, the Court has determined that the appellant has failed to meet the burden of demonstrating that the claims pending on appeal are not related to any claims that remain pending below. See Mendez v. West Flagler Family Ass’n, 303 So.2d 1 (Fla.1974); Lemon v. Groninger, 708 So.2d 1025, 1026 (Fla. 5th DCA 1998). Thus, the order on appeal is not a final order appeal-able under rule 9.030(b)(1)(A), Florida Rules of Civil Procedure, or a partial final judgment reviewable under rule 9.110(k). Accordingly, this appeal is dismissed for lack of jurisdiction.
BARFIELD, C.J., WEBSTER and VAN NORTWICK, JJ., concur.